Case 2:19-cv-00499-JPH-DLP Document 39 Filed 09/30/20 Page 1 of 2 PageID #: 178




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 TERRE HAUTE DIVISION

 JAMES STEWART-BEY,                                 )
                                                    )
                             Plaintiff,             )
                                                    )
                        v.                          )       No. 2:19-cv-00499-JPH-DLP
                                                    )
 CHRISTOPHER D. HOLCOMB, et al.                     )
                                                    )
                             Defendants.            )




                ENTRY GRANTING STAY AS TO DEFENDANT ARNOLD
                 AND EXTENDING DISPOSITIVE MOTION DEADLINE

        Defendant Arnold's motion to stay proceedings as to the claims brought against him, dkt.

 [37], is granted because he is on active military duty. The claims against defendant Arnold are

 STAYED until December 7, 2020.

        The deadline to file any dispositive motion (motion for summary judgment) is extended

 through January 5, 2021.

 SO ORDERED.

Date: 9/30/2020




                                               1
Case 2:19-cv-00499-JPH-DLP Document 39 Filed 09/30/20 Page 2 of 2 PageID #: 179




 Distribution:

 JAMES STEWART-BEY
 110604
 WABASH VALLEY - CF
 WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
 Electronic Service Participant – Court Only

 David C. Dickmeyer
 INDIANA ATTORNEY GENERAL
 David.Dickmeyer@atg.in.gov

 Archer Riddick Randall Rose
 INDIANA ATTORNEY GENERAL
 archer.rose@atg.in.gov




                                      2
